DETAILED ACTION
This action is in response to communications filed 2/12/2021:
Claims 1-3, 5, and 7-17 are pending
Claims 4 and 6 are cancelled
Claim 17 is added
35 USC 112b rejections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 2/12/2021, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of 12/1/2020 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-3, 5, and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 16, and 17, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Dowdles, Mansbridge, Neuhauser, and Pardo fail to explicitly teach each and every limitation of newly amended claim 1, which incorporates features of cancelled claim 6. For example, the prior art references fail to explicitly teach determining a weighted spectrum from the input audio window, determining a power spectrum from the weighted spectrum and subtracting the power 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QIN ZHU/Primary Examiner, Art Unit 2651